DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered, wherein claims 3, 4, 7, 13, 14, and 17 are cancelled,  claims 1, 2, 5, 6, 8-12, 15, 16, and 18-21 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12  and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Park et al. (Park hereafter) (US 20200304256 A1).

Regarding claim 1, Park teaches, A communication method, wherein the method comprises: 
receiving configuration information sent by a base station (Park; [0252] ...QCL configuration instruction/signaling, a scheme is also available that an eNB configures a plurality of candidate QCL configuration parameter sets through RRC configuration to a UE), wherein the configuration information comprises information about a first signal and quasi-co-location relationship information, and the quasi-co-location relationship information indicates that there is a quasi-co- location (Quasi Co-Located (QCL)) relationship between a port for sending the first signal (first Reference Signal (RS)) and a port for sending a second signal (second RS) (Park; [0018] ... include a radio frequency (RF) unit configured to transmit and receive a radio signal; and a processor configured to control the RF unit, wherein the processor is further configured to: receive a first RS through a first antenna port; and receive a second RS through a second antenna port which is Quasi Co-Located (QCL)-assumed with the first antenna port, the first and second antenna ports may be QCL-assumed for at least one QCL parameter, and the at least one QCL parameter may include a reception beam related parameter, [0261] ... The information of RS/SS which is QCLed (with CSI-RS) may be provided when RRC of the corresponding CSI-RS is configured together), and wherein the information about the first signal comprises beam information about a beam for receiving the first signal, and wherein the second signal is a synchronization signal block (second antenna port corresponding to the SS), and the first signal is a channel state information reference signal (CSI-RS) signal (the first antenna port corresponding to the CSI-RS) (Park; [0011] ... the first antenna port 
corresponding  to the CSI-RS and the second antenna port corresponding to the SS are QCL-assumed for the reception beam related parameter. [0242] (In the NR environment,) At least one of the QCL parameters/ properties  described above may be supported to be used in a UE operation by being defined/configured between specific RS/SS  (e.g., between RS/SS of different types with each other among the RS/SS described below or between RS/SS of the same types). [0243] PSS and/or SSS (this may be commonly called ‘synchronization sequence/signal (SS) block’.) ... [0246] CSI-RS); 
determining, based on the beam information, that a spatial quasi-co-location relationship (spatial channel correlation) exists between the port for sending the first signal and the port for sending the second signal (Park; [0240] ... transmit/receive channel correlation, transmit/receive beamforming, spatial channel correlation, [0256] When an eNB indicates RS/SS (e.g., specific BRS port(s)) information n QCLed for a specific BRRS to a UE (dynamically), the eNB may restrict QCL parameter/property to which QCL assumption is applied to a part of the numerated QCL parameters/properties.[0257] For example, a UE may be restricted such that QCL assumption is available only for {Doppler spread, and/or Doppler shift} parameter/property); and 
obtaining a measurement quantity (specific dominant (arrival) angle ‘S’ of a signal) of the first signal based on a measurement quantity of the second signal (specific dominant (arrival) angle of a signal measured from other antenna port) and the quasi-co-location relationship information and the determination that the spatial quasi-co-location relationship exists (QCL assumed (or has QCL relation)) between the port for sending the first signal and the port for sending the second signal (apply the AA estimated from the specific indicated QCLed RS/SS) (Park; [0233] ... when assuming that there is a specific dominant (arrival) angle ‘S’ of a signal measured from a specific antenna port, it may be interpreted that the specific dominant (arrival) angle of a signal measured from other antenna port, which is QCL assumed (or has QCL relation) with this, is “almost” the same as/similar to the CS′. That is, a receiver may in which QCL assumption is available may utilize/apply the Average angle (AA) estimated from the specific indicated QCLed RS/SS to a reception process almost at it is, and consequently, there is an advantage that an implementation/operation of an efficient receiver is available. [0234] The QCL assumption in the Angular spread (AS) aspect between two antenna ports means that the AS of a specific port may be derived/estimated/applied from the AS estimated from other port which is QCLed with the corresponding port).

Regarding claim 11, Park teaches, A communication method, wherein the method comprises: 
receive configuration information sent by a base station (Park; [0252] ...QCL configuration instruction/signaling, a scheme is also available that an eNB configures a plurality of candidate QCL configuration parameter sets through RRC configuration to a UE), wherein the configuration information comprises information about a first signal and quasi-co-location relationship information, and the quasi-co-location relationship information indicates that there is a quasi-co- location relationship between a port for sending the first signal and a port for sending a second signal (Park; [0018] ... include a radio frequency (RF) unit configured to transmit and receive a radio signal; and a processor configured to control the RF unit, wherein the processor is further configured to: receive a first RS through a first antenna port; and receive a second RS through a second antenna port which is Quasi Co-Located (QCL)-assumed with the first antenna port, the first and second antenna ports may be QCL-assumed for at least one QCL parameter, and the at least one QCL parameter may include a reception beam related parameter, [0261] ... The information of RS/SS which is QCLed (with CSI-RS) may be provided when RRC of the corresponding CSI-RS is configured together), and wherein the information about the first signal comprises beam information about a beam for receiving the first signal, and wherein the second signal is a synchronization signal block, and the first signal is a channel state information reference signal (CSI-RS) signal (Park; [0011] ... the first antenna port 
corresponding to the CSI-RS and the second antenna port corresponding to the SS are QCL-assumed for the reception beam related parameter. [0242] (In the NR environment,) At least one of the QCL parameters/ properties  described above may be supported to be used in a UE operation by being defined/configured between specific RS/SS (e.g., between RS/SS of different types with each other among the RS/SS described below or between RS/SS of the same types). [0243] PSS and/or SSS (this may be commonly called ‘synchronization sequence/signal (SS) block’.) ... [0246] CSI-RS); 
determine, based on the beam information, that a spatial quasi-co-location relationship exists between the port for sending the first signal and the port for sending the second signal (Park; [0240] ... transmit/receive channel correlation, transmit/receive beamforming, spatial channel correlation, [0256] When an eNB indicates RS/SS (e.g., specific BRS port(s)) information QCLed for a specific BRRS to a UE (dynamically), the eNB may restrict QCL parameter/property to which QCL assumption is applied to a part of the numerated QCL parameters/properties.[0257] For example, a UE may be restricted such that QCL assumption is available only for {Doppler spread, and/or Doppler shift} parameter/property); and 
obtain a measurement quantity (specific dominant (arrival) angle ‘S’ of a signal) of the first signal based on a measurement quantity of the second signal (specific dominant (arrival) angle of a signal measured from other antenna port) and the quasi-co-location relationship information and the determination that the spatial quasi-co-location relationship exists (QCL assumed (or has QCL relation)) between the port for sending the first signal and the port for sending the second signal (apply the AA estimated from the specific indicated QCLed RS/SS) (Park; [0233] ... when assuming that there is a specific dominant (arrival) angle ‘S’ of a signal measured from a specific antenna port, it may be interpreted that the specific dominant (arrival) angle of a signal measured from other antenna port, which is QCL assumed (or has QCL relation) with this, is “almost” the same as/similar to the CS′. That is, a receiver may in which QCL assumption is available may utilize/apply the Average angle (AA) estimated from the specific indicated QCLed RS/SS to a reception process almost at it is, and consequently, there is an advantage that an implementation/operation of an efficient receiver is available. [0234] The QCL assumption in the Angular spread (AS) aspect between two antenna ports means that the AS of a specific port may be derived/estimated/applied from the AS estimated from other port which is QCLed with the corresponding port).

Regarding claim 21, Park teaches, A non-transitory computer-readable medium storing computer instructions, that when executed by one or more processors, cause a computer to perform operations comprising: 
receiving configuration information sent by a base station (Park; [0252] ...QCL configuration instruction/signaling, a scheme is also available that an eNB configures a plurality of candidate QCL configuration parameter sets through RRC configuration to a UE), wherein the configuration information comprises information about a first signal and quasi-co-location relationship information, and the quasi-co-location relationship information indicates that there is a quasi-co- location relationship between a port for sending the first signal and a port for sending a second signal (Park; [0018] ... include a radio frequency (RF) unit configured to transmit and receive a radio signal; and a processor configured to control the RF unit, wherein the processor is further configured to: receive a first RS through a first antenna port; and receive a second RS through a second antenna port which is Quasi Co-Located (QCL)-assumed with the first antenna port, the first and second antenna ports may be QCL-assumed for at least one QCL parameter, and the at least one QCL parameter may include a reception beam related parameter, [0261] ... The information of RS/SS which is QCLed (with CSI-RS) may be provided when RRC of the corresponding CSI-RS is configured together), and wherein the information about the first signal comprises beam information about a beam for receiving the first signal, and wherein the second signal is a synchronization signal block, and the first signal is a channel state information reference signal (CSI-RS) signal (Park; [0011] ... the first antenna port
corresponding to the CSI-RS and the second antenna port corresponding to the SS are QCL-assumed for the reception beam related parameter. [0242] (In the NR environment,) At least one of the QCL parameters/ properties  described above may be supported to be used in a UE operation by being defined/configured between specific RS/SS (e.g., between RS/SS of different types with each other among the RS/SS described below or between RS/SS of the same types). [0243] PSS and/or SSS (this may be commonly called ‘synchronization sequence/signal (SS) block’.) ... [0246] CSI-RS); 
determining, based on the beam information, that a spatial quasi-co-location relationship exists between the port for sending the first signal and the port for sending the second signal (Park; [0240] ... transmit/receive channel correlation, transmit/receive beamforming, spatial channel correlation, [0256] When an eNB indicates RS/SS (e.g., specific BRS port(s)) information QCLed for a specific BRRS to a UE (dynamically), the eNB may restrict QCL parameter/property to which QCL assumption is applied to a part of the numerated QCL parameters/properties.[0257] For example, a UE may be restricted such that QCL assumption is available only for {Doppler spread, and/or Doppler shift} parameter/property); and 
obtaining a measurement quantity (specific dominant (arrival) angle ‘S’ of a signal) of the first signal based on a measurement quantity of the second signal (specific dominant (arrival) angle of a signal measured from other antenna port) and the quasi-co-location relationship information and the determination that the spatial quasi-co-location relationship exists (QCL assumed (or has QCL relation)) between the port for sending the first signal and the port for sending the second signal (apply the AA estimated from the specific indicated QCLed RS/SS) (Park; [0233] ... when assuming that there is a specific dominant (arrival) angle ‘S’ of a signal measured from a specific antenna port, it may be interpreted that the specific dominant (arrival) angle of a signal measured from other antenna port, which is QCL assumed (or has QCL relation) with this, is “almost” the same as/similar to the CS′. That is, a receiver may in which QCL assumption is available may utilize/apply the Average angle (AA) estimated from the specific indicated QCLed RS/SS to a reception process almost at it is, and consequently, there is an advantage that an implementation/operation of an efficient receiver is available. [0234] The QCL assumption in the Angular spread (AS) aspect between two antenna ports means that the AS of a specific port may be derived/estimated/applied from the AS estimated from other port which is QCLed with the corresponding port).

Regarding claims 2 and 12, Park teaches, the claim 1 and 11, wherein: the measurement quantity of the first signal or the measurement quantity of the second signal comprises at least one of the following information: a spatial parameter, an average gain, delay spread, Doppler spread, Doppler frequency shift, or an average delay (Park; [0250] In a beam refinement operation based on the BRRS, for channel estimation and the like for the BRRS itself, (when it is considered that a BRRS transmission in NR may have aperiodic property) it is required that RS density is supported such that the QCL assumption is available for a specific QCL parameter/property (e.g., {Doppler spread and/or Doppler shift})).

Claims 5, 6,  15,  and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kang et al. (Kang hereafter) (US 20200305130 A1).

Regarding claims 5 and 15, Park teaches, the claim 1 and 11, wherein:
Park fails to explicitly teach, the quasi-co-location relationship information comprises information about a quasi-co-location relationship that is with respect to an average gain and that is between the port for sending the first signal and the port for sending the second signal
the obtaining a measurement quantity of the first signal based on a measurement quantity of the second signal and the quasi-co-location relationship information comprises:
obtaining an average gain of the first signal based on an average gain of the second signal and the quasi-co-location relationship
However, in the same field of endeavor, Kang teaches the quasi-co-location relationship information comprises information about a quasi-co-location relationship that is with respect to an average gain and that is between the port for sending the first signal and the port for sending the second signal (Kang; [0056] … In particular, in the closed-loop MIMO system, a BS and a UE can perform beamforming based on CSI to obtain multiplexing gain of MIMO antennas… [0066] the user equipment can calculate an average value of RSRP (reference signal received power) measurement values of each of the antenna ports in QCL to obtain average gain.); and
the obtaining a measurement quantity of the first signal based on a measurement quantity of the second signal and the quasi-co-location relationship information comprises:
obtaining an average gain of the first signal based on an average gain of the second signal and the quasi-co-location relationship (Kang; [0066] The user equipment can calculate an average value of RSRP (reference signal received power) measurement values of each of the antenna ports in QCL to obtain average gain).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Park to include the above recited limitations as taught by Kang in order to support 5G  application services (Kang; [0066]).

Regarding claim 6 and 16, Park-Kang teaches, the claim 5 and 15, 
Park fails to explicitly teach, wherein the obtaining an average gain of the first signal comprises:
using a value of the average gain of the second signal as a value of the average gain of the first signal
However, in the same field of endeavor, Kang teaches wherein the obtaining an average gain of the first signal comprises:
using a value of the average gain of the second signal as a value of the average gain of the first signal (Kang; [0069] …if a DM-RS antenna port used for demodulating a downlink data channel and a CSI-RS antenna port of a serving cell are in QCL, when the user equipment perform a channel estimation via the DM-RS antenna port, the user equipment can enhance reception capability of the DM-RS based downlink data channel in a manner of applying large-scale properties of a radio channel estimated from a CSI-RS antenna port of the serving cell as it is); or
separately obtaining an average gain of the first signal and an average gain of the second signal, and using an average gain obtained after averaging or federated filtering of the average gain of the first signal and the average gain of the second signal as the average gain of the first signal.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Park to include the above recited limitations as taught by Kang in order to support 5G  application services (Kang; [0066]).

Claims 8  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ng et al. (Ng hereafter) (US 20130279437 A1) (IDS provided).

Regarding claim 8 and 18, Park teaches, the claim 1 and 11, 
Park fails to explicitly teach, wherein the quasi-co-location relationship information comprises information about a quasi-co-location relationship with respect to delay spread, Doppler spread, Doppler frequency shift, or an average delay, and the method further comprises:
obtaining delay spread, Doppler spread, Doppler frequency shift, or an average delay of the first signal based on delay spread, Doppler spread, Doppler frequency shift, or an average delay of
the second signal and the quasi-co-location relationship that is with respect to an average gain and that is between the port for sending the first signal and the port for sending the second signal
However, in the same field of endeavor, Ng teaches, wherein the quasi-co-location relationship information comprises information about a quasi-co-location relationship with respect to delay spread, Doppler spread, Doppler frequency shift, or an average delay, and the method further comprises:
obtaining delay spread, Doppler spread, Doppler frequency shift, or an average delay of the first signal based on delay spread, Doppler spread, Doppler frequency shift, or an average delay of
the second signal and the quasi-co-location relationship that is with respect to an average gain and that is between the port for sending the first signal and the port for sending the second signal (Ng; [0091] … UE behavior may include that a CSI-RS resource may be assumed quasi co-located with a CRS resource with respect … (e.g., cell IDs can correspond to that of the serving cell or one of the detected neighboring cells/reported neighboring cells (e.g., where the RSRP/RSRQ report of the neighboring cell was sent))… quasi co-location assumption between the CSI-RS and the CRS with respect to certain properties (e.g., delay spread, frequency shift, Doppler spread) may also be assumed by the UE).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Park  to include the above recited limitations as taught by Ng in order to quasi co-location assumption  to certain properties (Ng; [0091]).

Claims 9, 10, 19,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park et al. (Park2 hereafter) (US 20200336193 A1).

Regarding claims 9 and 19, Park teaches, the claim 1 and 11, 
Park fails to explicitly teach, wherein the method further comprises:
receiving a correspondence that is between beam information and a downlink signal identifier and that is sent by the base station; and
establishing, based on the correspondence, a correspondence between the beam information, the downlink signal identifier, and a receive beam or a spatial parameter
However, in the same field of endeavor, Park2 teaches receiving a correspondence that is between beam information (with information on a serving beam) and a downlink signal identifier (specific analog beam) and that is sent by the base station (Park2; [0167]…the BS may provide the UE with information on a serving beam that the BS selects … the UE receives a signal by selecting/ assuming the specific analog beam); and
establishing, based on the correspondence, a correspondence between the beam information, the downlink signal identifier, and a receive beam or a spatial parameter (Park2; [0167]…, the UE may attempt to receive the DL signal transmitted from the BS by applying receive (RX) analog beamforming suitable for the serving beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Park to include the above recited limitations as taught by Park2 in order to provide data to a UE using a specific analog beam  (Park2; [0167]).

Regarding claims 10 and 20, Park-Park2 teaches, the claim 9 and 19, 
Park fails to explicitly teach, wherein the beam information of the first signal is information represented by a beam identifier, and the method further comprises:
when the configuration information is received by using signaling that controls downlink transmission, determining, based on a pre-established correspondence between a beam identifier and a downlink signal identifier, that a receive beam corresponding to a downlink signal identifier corresponding to a received beam identifier is the receive beam for receiving the first signal
However, in the same field of endeavor, Park2 teaches when the configuration information is received by using signaling that controls downlink transmission .(When a BS uses a plurality of analog beams as described above, each UE may prefer a different analog beam for signal reception), determining, based on a pre-established correspondence between a beam identifier and a downlink signal identifier (support an operation in which a BS changes a plurality of analog beams on a symbol basis in a specific subframe at least with respect to Synchronization Signals (SSs)), that a receive beam corresponding to a downlink signal identifier corresponding to a received beam identifier is the receive beam for receiving the first signal (Park2; [0163] When a BS uses a plurality of analog beams as described above, each UE may prefer a different analog beam for signal reception... support an operation in which a BS changes a plurality of analog beams on a symbol basis in a specific subframe at least with respect to Synchronization Signals (SSs), system information, paging, etc. ...  By doing so, the BS can provide all UEs with reception opportunities… [0167] …the BS may provide the UE with information on a serving beam that the BS selects if necessary). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Park to include the above recited limitations as taught by Park2 in order to provide data to a UE using a specific analog beam  (Park2; [0167]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416            

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416